

115 HR 3766 IH: Credit Information Protection Act of 2017
U.S. House of Representatives
2017-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3766IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2017Mr. Himes introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Fair Credit Reporting Act to require consumer reporting agencies to place a security
			 freeze on a consumer report without a fee if the consumer reporting agency
			 is subject to a breach of data security, and for other purposes.
	
 1.Short titleThis Act may be cited as the Credit Information Protection Act of 2017. 2.Security freezes on consumer reportsSection 605A of the Fair Credit Reporting Act (15 U.S.C. 1681c–1) is amended by adding at the end the following:
			
				(i)Security freezes
 (1)In generalA consumer reporting agency described in section 603(p) shall provide to a consumer, upon request, a security freeze on the consumer report of such consumer after a breach of data security at such a consumer reporting agency.
 (2)Types of security freezesA consumer reporting agency shall— (A)place a security freeze on a consumer report without a fee to any consumer; and
 (B)with respect to a consumer that has been specifically notified by the consumer reporting agency that the consumer was affected by the breach of data security, place or remove an unlimited amount of security freezes, upon request, without a fee.
 (3)DefinitionsIn this subsection: (A)Breach of data security (i)In generalThe term breach of data security means the unauthorized acquisition of sensitive financial account information or sensitive personal information.
 (ii)Exception for data that is not in usable formThe term breach of data security does not include the unauthorized acquisition of sensitive financial account information or sensitive personal information that is encrypted, redacted, or otherwise protected by another method that renders the information unreadable and unusable if the encryption, redaction, or protection process or key is not also acquired without authorization.
 (B)Security freezeThe term security freeze means a notice placed in a consumer report, at the request of a consumer, that prohibits the credit reporting agency from releasing the consumer report or any information in the consumer report without the express authorization of the consumer.
 (C)Sensitive financial account informationThe term sensitive financial account information means a financial account number relating to a consumer, including a credit card number or debit card number, in combination with any security code, access code, password, or other personal identification information required to access the financial account.
						(D)Sensitive personal information
 (i)In generalThe term sensitive personal information includes— (I)a Social Security number; and
 (II)the first and last name of a consumer in combination with— (aa)the consumer’s driver’s license number, passport number, military identification number, or other similar number issued on a government document used to verify identity;
 (bb)information that could be used to access a consumer’s account, such as a user name and password or e-mail and password; or
 (cc)biometric data of the consumer used to gain access to financial accounts of the consumer. (ii)ExceptionThe term sensitive personal information does not include publicly available information that is lawfully made available to the general public and obtained from—
 (I)Federal, State, or local government records; or (II)widely distributed media.
								.
		